Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-11, 13, 21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803), hereafter referred to as “Kalai”, in view of Faaborg et al. (US 2014/0343841), hereafter referred to as “Faaborg”, in further view of Ruikar (US 2019/0277651), hereafter referred to as “Ruikar”.

Regarding claim 1, Kalai discloses:
	A computer-implemented method of providing offline maps (Col. 3, ll. 55-64, “...partitioned map data is transmitted to a client device or a user device...”), the computer-implemented method comprising:
	determining, by a computing system comprising one or more processors, a current region (e.g. sub-map area 1007; Fig. 9) associated with a current location (e.g. position 1003; Fig. 9) of a navigation device (e.g. user device; Col. 3, ll. 55-64, “...partitioned map data is transmitted to a client device or a user device...;” Col. 8, ll. 50-67, “...FIG. 9 shows sub-map areas 1007-1009 being requested as a user moves from positions D, E, and F, corresponding to positions 1003-1005, towards destination position 421...”);
	Kalai also doesn’t disclose, but Faaborg teaches:
	determining, by a computing system, based at least in part on aggregated travel data, predicted travel destinations from the current region ([0013], “...For example, a computing system may receive location information associated with a computing device. The location information may include a plurality of indications of locations at which the computing device was previously located and an indication of a current location of the computing device. The computing system may determine a predicted destination of the user based at least in part on the received location information...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device as taught by Kalai with the inclusion of determining a predicted destination of the user based at least in part on the received location information as taught by Faaborg because the map may be partially generated as the user travels on the route with predicted destinations.
Kalai in view of Faaborg also doesn’t teach, but Ruikar teaches:
determining, by the computing system, based at least in part on the current region and the predicted travel destinations, one or more additional regions associated with the current region (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”);
determining, by the computing system, connectivity information based at least in part on network data, wherein the connectivity information is associated with network connectivity available to the navigation device within each of one or more additional regions (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”);
prioritizing, by the computing system, the one or more additional regions based at least in part on the connectivity information (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”);
sending, by the computing system, one or more portions of offline map data associated with the respective one or more additional regions to the navigation device in an order based in part on the priority of the one or more additional regions (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device and determining a predicted destination of the user based at least in part on the received location information as taught by Kalai and Faaborg with the inclusion of downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Ruikar because the map may be partially generated for low connectivity regions in anticipation of arriving in those regions.

Regarding claim 10, Kalai-Faaborg-Ruikar discloses the method of claim 1, Kalai in view of Faaborg also doesn’t teach, but Ruikar teaches:
wherein the one or more additional regions associated with the current region comprise one or more additional regions adjacent to the current region (Fig. 4), one or more additional regions within a predetermined distance from the current region (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), one or more additional regions outside of a predetermined distance from the current region (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), or one or more additional regions that overlap the current region (Fig. 4)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device and determining a predicted destination of the user based at least in part on the received location information as taught by Kalai and Faaborg with the inclusion of downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Ruikar because the map may be partially generated for low connectivity regions in anticipation of arriving in those regions.

Regarding claim 11, Kalai-Faaborg-Ruikar discloses the method of claim 1, Kalai in view of Faaborg also doesn’t teach, but Ruikar teaches:
wherein the prioritizing, by the computing system, the one or more additional regions based at least in part on the connectivity information comprises:
increasing, by the computing system, the priority of the one or more additional regions in which the network connectivity is below a predetermined network connectivity threshold (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device and determining a predicted destination of the user based at least in part on the received location information as taught by Kalai and Faaborg with the inclusion of downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Ruikar because the map may be partially generated for low connectivity regions in anticipation of arriving in those regions.

Regarding claim 13, Kalai-Faaborg-Ruikar discloses the method of claim 1. Kalai also doesn’t teach, but Faaborg teaches:
wherein the aggregated travel data comprises previous travel destinations from within the current region ([0013], “...For example, a computing system may receive location information associated with a computing device. The location information may include a plurality of indications of locations at which the computing device was previously located and an indication of a current location of the computing device. The computing system may determine a predicted destination of the user based at least in part on the received location information...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device as taught by Kalai with the inclusion of determining a predicted destination of the user based at least in part on the received location information as taught by Faaborg because the map may be partially generated as the user travels on the route with predicted destinations.
Kalai in view of Faaborg also doesn’t teach, but Ruikar teaches:
wherein the one or more portions of offline map data associated with higher priority regions are sent before the one or more portions of offline map data associated with relatively lower priority regions (Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device and determining a predicted destination of the user based at least in part on the received location information as taught by Kalai and Faaborg with the inclusion of downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Ruikar because the map may be partially generated for low connectivity regions in anticipation of arriving in those regions.

Regarding claim 21, Kalai discloses:
One or more tangible non-transitory computer-readable media (Col. 4, ll. 7-21) storing computer-readable instructions (Col. 4, ll. 7-21) that when executed by one or more processors (Col. 4, ll. 7-21) cause the one or more processors to perform operations, the operations comprising:
determining a current region (e.g. sub-map area 1007; Fig. 9) associated with a current location (e.g. position 1003; Fig. 9) of a navigation device (e.g. user device; Col. 3, ll. 55-64, “...partitioned map data is transmitted to a client device or a user device...;” Col. 8, ll. 50-67, “...FIG. 9 shows sub-map areas 1007-1009 being requested as a user moves from positions D, E, and F, corresponding to positions 1003-1005, towards destination position 421...”);
	Kalai also doesn’t disclose, but Faaborg teaches:
	determining based at least in part on aggregated travel data, predicted travel destinations from the current region ([0013], “...For example, a computing system may receive location information associated with a computing device. The location information may include a plurality of indications of locations at which the computing device was previously located and an indication of a current location of the computing device. The computing system may determine a predicted destination of the user based at least in part on the received location information...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device as taught by Kalai with the inclusion of determining a predicted destination of the user based at least in part on the received location information as taught by Faaborg because the map may be partially generated as the user travels on the route with predicted destinations.
Kalai in view of Faaborg also doesn’t teach, but Ruikar teaches:
determining based at least in part on the current region and the predicted travel destinations, one or more additional regions associated with the current region (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”);
determining connectivity information based at least in part on network data, wherein the connectivity information is associated with network connectivity available to the navigation device within each of one or more additional regions (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”);
prioritizing the one or more additional regions based at least in part on the connectivity information (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”);
sending one or more portions of offline map data associated with the respective one or more additional regions to the navigation device in an order based in part on the priority of the one or more additional regions (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device and determining a predicted destination of the user based at least in part on the received location information as taught by Kalai and Faaborg with the inclusion of downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Ruikar because the map may be partially generated for low connectivity regions in anticipation of arriving in those regions.

Regarding claim 24, Kalai discloses:
A computing system (Col. 4, ll. 7-21) comprising:
one or more processors (Col. 4, ll. 7-21);
one or more tangible non-transitory computer-readable media (Col. 4, ll. 7-21) storing computer-readable instructions (Col. 4, ll. 7-21) that when executed by one or more processors (Col. 4, ll. 7-21) cause the one or more processors to perform operations, the operations comprising:
determining a current region (e.g. sub-map area 1007; Fig. 9) associated with a current location (e.g. position 1003; Fig. 9) of a navigation device (e.g. user device; Col. 3, ll. 55-64, “...partitioned map data is transmitted to a client device or a user device...;” Col. 8, ll. 50-67, “...FIG. 9 shows sub-map areas 1007-1009 being requested as a user moves from positions D, E, and F, corresponding to positions 1003-1005, towards destination position 421...”);
	Kalai also doesn’t disclose, but Faaborg teaches:
	determining based at least in part on aggregated travel data, predicted travel destinations from the current region ([0013], “...For example, a computing system may receive location information associated with a computing device. The location information may include a plurality of indications of locations at which the computing device was previously located and an indication of a current location of the computing device. The computing system may determine a predicted destination of the user based at least in part on the received location information...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device as taught by Kalai with the inclusion of determining a predicted destination of the user based at least in part on the received location information as taught by Faaborg because the map may be partially generated as the user travels on the route with predicted destinations.
Kalai in view of Faaborg also doesn’t teach, but Ruikar teaches:
determining based at least in part on the current region and the predicted travel destinations, one or more additional regions associated with the current region (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”);
determining connectivity information based at least in part on network data, wherein the connectivity information is associated with network connectivity available to the navigation device within each of one or more additional regions (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”);
prioritizing the one or more additional regions based at least in part on the connectivity information (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”);
sending one or more portions of offline map data associated with the respective one or more additional regions to the navigation device in an order based in part on the priority of the one or more additional regions (e.g. portion of the geographic route for which wireless coverage is unavailable; Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device and determining a predicted destination of the user based at least in part on the received location information as taught by Kalai and Faaborg with the inclusion of downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Ruikar because the map may be partially generated for low connectivity regions in anticipation of arriving in those regions.

Regarding claim 26, Kalai-Faaborg-Ruikar discloses the method of claim 24, Kalai in view of Faaborg also doesn’t teach, but Ruikar teaches:
wherein the network data comprises a size of each of the one or more portions of offline map data associated with each of the one or more additional regions (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), one or more low connectivity zones in which network throughput is below a network throughput threshold (Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”), a signal strength in one or more locations in each of the one of the one or more additional regions (Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”), a signal to noise ratio in one or more locations in each of the additional regions (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), or a network throughput in one or more locations in each of the one or more additional regions (Abstract, “...A geographic route from a geographic starting location to a geographic destination location is determined. A determination of whether wireless data coverage is unavailable for at least a portion of the geographic route is made. At least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable is downloaded to a mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device and determining a predicted destination of the user based at least in part on the received location information as taught by Kalai and Faaborg with the inclusion of downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Ruikar because the map may be partially generated for low connectivity regions in anticipation of arriving in those regions.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803) in view of Faaborg et al. (US 2014/0343841) and Ruikar (US 2019/0277651), as applied to claim 1, in further view of Perrson et al. (US 9,026,354), hereafter referred to as “Perrson”.

Regarding claim 2, Kalai-Faaborg-Ruikar discloses the method of claim 1. Kalai in view of Faaborg and in further view of Ruikar also doesn’t teach, but Persson teaches:
wherein the determining, by the computing system, connectivity information is associated with network connectivity available to the navigation device within each of the one or more additional regions comprises:
determining, by the computing system, based at least in part on the network data associated with the current region, one or more check-in boundaries associated with each of the one or more additional regions respectively, wherein the one or more check-in boundaries comprise one or more locations at which the one or more portions of offline map data for respective region are sent to the navigation device (Col. 4, ll. 22-50, Abstract, “...For instance, a particular location along a route from an initial location to a destination location may be identified as being an efficient spot for the mobile device 210 to download the next portion of the map, such as from that spot to the next spot identified as being an efficient location. This particular spot may be efficient in that signal strength is known to be strong...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Kalai, Faaborg, and Ruikar with the inclusion of the efficient spot for the mobile device to download the next portion of the map as taught by Persson because the map may be partially generated at the highest connectivity region in anticipation of arriving in low connectivity regions.

Regarding claim 3, Kalai-Faaborg-Ruikar discloses the method of claim 1. Kalai in view of Faaborg and in further view of Ruikar also doesn’t teach, but Persson teaches:
determining, by the computing system, the one or more check-in boundaries based at least in part on a network throughput associated with one or more locations in each of the one or more additional regions (Col. 4, ll. 22-50, Abstract, “...For instance, a particular location along a route from an initial location to a destination location may be identified as being an efficient spot for the mobile device 210 to download the next portion of the map, such as from that spot to the next spot identified as being an efficient location. This particular spot may be efficient in that signal strength is known to be strong...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Kalai, Faaborg, and Ruikar with the inclusion of the efficient spot for the mobile device to download the next portion of the map as taught by Persson because the map may be partially generated at the highest connectivity region in anticipation of arriving in low connectivity regions.

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803) in view of Faaborg et al. (US 2014/0343841), Ruikar (US 2019/0277651), and Perrson et al. (US 9,026,354), as applied to claim 2, in further view of Radus et al. (US 2018/0210912), hereafter referred to as “Radus”.

Regarding claim 4, Kalai-Faaborg-Ruikar-Persson discloses the method of claim 2. Kalai in view of Faaborg, Ruikar, and in further view of Persson also doesn’t teach, but Radus teaches:
determining, by the computing system, the one or more check-in boundaries based at least in part on a data size of the one or more portions of offline map data associated with each of the one or more additional regions ([0017], “...For example, system 100 can be configured to optimize offline map data updates to find a balance between efficient compression of the offline map data and efficient map data update data size...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable and the efficient spot for the mobile device to download the next portion of the map as taught by Kalai, Faaborg, Ruikar, and Persson with the inclusion of efficient map data update data size as taught by Radus because predicting map data update data size is useful for determining data size of the next region.

Regarding claim 12, Kalai-Faaborg-Ruikar-Persson discloses the method of claim 3. Kalai in view of Faaborg, Ruikar, and in further view of Persson also doesn’t teach, but Radus teaches:
wherein the prioritizing, by the computing system, the one or more additional regions based at least in part on the connectivity information comprises:
determining, by the computing system, a data size of each of the one or more portions of offline map data ([0017], “...For example, system 100 can be configured to optimize offline map data updates to find a balance between efficient compression of the offline map data and efficient map data update data size...”).; and
prioritizing, by the computing system, the one or more additional regions based at least in part on the data size of each of the one or more portions of offline map data ([0017], “...For example, system 100 can be configured to optimize offline map data updates to find a balance between efficient compression of the offline map data and efficient map data update data size...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable and the efficient spot for the mobile device to download the next portion of the map as taught by Kalai, Faaborg, Ruikar, and Persson with the inclusion of efficient map data update data size as taught by Radus because predicting map data update data size is useful for determining data size of the next region.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803) in view of Faaborg et al. (US 2014/0343841), Ruikar (US 2019/0277651), and Perrson et al. (US 9,026,354), as applied to claim 2, in further view of Winter et al. (US 2007/0015518), hereafter referred to as “Winter”.

Regarding claim 5, Kalai-Faaborg-Ruikar-Persson discloses the method of claim 2. Kalai in view of Faaborg, Ruikar, and in further view of Persson also doesn’t teach, but Winter teaches:
prioritizing, by the computing system, the one or more additional regions based at least in part on proximity of the navigation device to each of the one or more check-in boundaries ([0122], “...In some embodiments, the proximity zone can be defined by a map and provided to one or more users, operators, or mobile agents as a visual map. In other embodiments, the proximity zone can be identified by geographic coordinates or by landmarks, intersections, streets, towns, and subdivisions, by way of examples. For example, in one embodiment the proximity zone includes one or more boundaries associated with a mobile agent route”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable and the efficient spot for the mobile device to download the next portion of the map as taught by Kalai, Faaborg, Ruikar, Persson with the inclusion of proximity zone as taught by Winter because the location information may be evaluated.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803) in view of Faaborg et al. (US 2014/0343841), Ruikar (US 2019/0277651), and Perrson et al. (US 9,026,354), as applied to claim 2, in further view of Waksman et al. (US 2019/0287121), hereafter referred to as “Waksman”.

Regarding claim 6, Kalai-Faaborg-Ruikar-Persson discloses the method of claim 2. Kalai in view of Faaborg, Ruikar, and in further view of Persson also doesn’t teach, but Waksman teaches:
determining, by the computing system, based at least in part on the current location of the navigation device, an amount of offline map data that can be sent to the navigation device in a check-in time period comprising an amount of time between when the navigation device is located at a nearest check-in boundary of the one or more check-in boundaries and when the navigation device arrives at the region associated with the nearest check-in boundary, wherein the check-in time period is based at least in part on a velocity of the navigation device ([0026], “...The sensor features may represent or correspond to one or more motion states, and may include data such as speed/velocity over an ‘X’ second time period...;” [0032], “...The sensor data may be collected continuously, intermittently, upon request, or upon the satisfaction of one or more criteria, such as...an appreciable change in movement velocity and/or direction, a check-in...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable and the efficient spot for the mobile device to download the next portion of the map as taught by Kalai, Faaborg, Ruikar, Persson with the inclusion of speed/velocity over an X second time period as taught by Waksman because the location information may be evaluated.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803) in view of Faaborg et al. (US 2014/0343841), Ruikar (US 2019/0277651), as applied to claim 1, in further view of Pang et al. (US 2015/0066366), hereafter referred to as “Pang”, in further view of Sievert et al. (US 2015/0281710), hereafter referred to as “Sievert”.

Regarding claim 7, Kalai-Faaborg-Ruikar discloses the method of claim 1. Kalai in view of Faaborg and in further view of Ruikar also doesn’t teach, but Pang teaches:
wherein the determining, by the computing system, connectivity information based at least in part on network data, wherein the connectivity information is associated with network connectivity available to the navigation device within each of the one or more additional regions comprises:
determining, by the computing system, when the one or more additional regions comprise a foreign region associated with a nationality different from the current location ([0068], “...Map data 100 may record, encode, or depict...area designations such as nations...regions...points of interest...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Kalai, Faaborg, and Ruikar with the inclusion of the area designations such as nations as taught by Pang because the map may be partially generated for those neighboring nations, thus a bigger picture of the map is depicted.
Kalai in view of Faaborg, Ruikar, and in further view of Pang also doesn’t teach, but Sievert teaches:
determining, by the computing system, the connectivity information based at least in part on aggregated foreign region data comprising information associated with an aggregated level of connectivity available within the foreign region ([0056], “...For example, the device assessor 375 periodically measures connectivity resources such as download and upload speeds of the client device's connection to the network 150 and generates a summary of average download speeds and upload speeds over the course of a day...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable and the area designations such as nations as taught by Kalai, Faaborg, Ruikar, and Pang with the inclusion of average download and upload speeds as taught by Sievert because connectivity resources may be evaluated.

Regarding claim 8, Kalai-Faaborg-Ruikar-Pang discloses the method of claim 1. Kalai in view of Faaborg, Ruikar, and in further view of Pang also doesn’t teach, but Sievert teaches:
wherein the aggregated foreign region data is based at least in part on an average amount of the network connectivity provided by carrier networks within the foreign region ([0056], “...For example, the device assessor 375 periodically measures connectivity resources such as download and upload speeds of the client device's connection to the network 150 and generates a summary of average download speeds and upload speeds over the course of a day. As another example, the device assessor 375 determines connectivity resources such as the proportion of time that the client device has different types of connectivity (e.g., no connectivity, through a cellular or wireless wide area network (e.g., 4G, LTE (Long Term Evolution)), through a wireless local area connection, through a broadband wired network (e.g., Ethernet))”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable and the area designations such as nations as taught by Kalai, Faaborg, Ruikar, and Pang with the inclusion of average download and upload speeds as taught by Sievert because connectivity resources may be evaluated.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803) in view of Faaborg et al. (US 2014/0343841), Ruikar (US 2019/0277651), Pang et al. (US 2015/0066366), and Sievert et al. (US 2015/0281710), as applied to claim 8, in further view of Yang et al. (US 2011/0287789), hereafter referred to as “Yang”.

Regarding claim 9, Kalai-Faaborg-Ruikar-Sievert discloses the method of claim 8. Kalai in view of Faaborg, Ruikar and in further view of Sievert also doesn’t teach, but Yang teaches:
wherein the average amount of the network connectivity is based at least in part on a sample weighted mean of network connectivity within the foreign region ([0046], “If the first and second wireless signals comprise multiple wireless signals, the signal strengths of the first and second signals received by the device 23 comprise the mean or weighted mean of the signal strengths of the received multiple wireless signals...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable and the area designations such as nations, and average download and upload speeds as taught by Kalai, Faaborg, Ruikar, Pang, and Sievert with the inclusion of weighted mean of the signal strengths of the received multiple wireless signals as taught by Yang because connectivity resources may be evaluated.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803) in view of Faaborg et al. (US 2014/0343841), Ruikar (US 2019/0277651), as applied to claim 1, in further view of Blumenberg et al. (US 2013/0325326), hereafter referred to as “Blumenberg”.

Regarding claim 14, Kalai-Faaborg-Ruikar discloses the method of claim 1. Kalai in view of Faaborg and in further view of Ruikar also doesn’t teach, but Blumenberg teaches:
	wherein the sending, by the computing system, one or more portions of offline map data associated with the respective one or more additional regions to the navigation device in an order based at least in part on the priority of the one or more additional regions comprises:
	determining, by the computing system, a highest priority additional region of the one or more additional regions ([0182], “...For instance, map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when the client device is located in areas of poor signal strength...”); and
	sending, by the computing system, the one or more portions of offline map data associated with the highest priority additional region to the navigation device when the navigation device arrives at a check-in boundary associated with the highest priority additional region, wherein the check-in boundary associated with the highest priority additional region is located at a predetermined distance from a nearest edge of the highest priority additional region (Fig. 6B).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Kalai, Faaborg, and Ruikar with the inclusion of requesting map tiles of higher priority (e.g. areas of worse signal strength) before the traversal of a route as taught by Blumenberg because the map may be partially generated for low connectivity regions in anticipation of arriving in those regions.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803) in view of Faaborg et al. (US 2014/0343841), Ruikar (US 2019/0277651), as applied to claim 21, in further view of Stahlin (US 2019/0163689), hereafter referred to as “Stahlin”.

Regarding claim 22, Kalai-Faaborg-Ruikar discloses the method of claim 21. Kalai in view of Faaborg and in further view of Ruikar also doesn’t teach, but Stahlin teaches:
	wherein the aggregated travel is anonymized to exclude identifying information associated with travel to the previous travel destination ([0074], “It should be understood that the data transmitted to the server 30 by the vehicle 10 will typically be anonymized so that a personalized tracking of the exact travel route of the vehicle 10 will be impossible...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Kalai, Faaborg, and Ruikar with the inclusion of anonymizing the data transmitted to the server by the vehicle as taught by Stahlin because personalized tracking of the exact travel route of the vehicle will be impossible.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803) in view of Faaborg et al. (US 2014/0343841), Ruikar (US 2019/0277651), as applied to claim 21, in further view of Barnes et al. (US 9,322,656), hereafter referred to as “Barnes”.

Regarding claim 23, Kalai-Faaborg-Ruikar discloses the method of claim 21. Kalai in view of Faaborg and in further view of Ruikar also doesn’t teach, but Barnes teaches:
	wherein a size of each of the one or more additional regions is directly correlated with a distance from the current location of the navigatin device to each of the one or more additional regions respectively (Abstract, “...For example, a method includes receiving a location data point from a navigation device. A controller compares the distance from each of a plurality of data points to the location data point. In constructing a depthmap that associates each of the data points with the distance from the location data point, the controller assign data points within a minimum distance from the location data point into a first cell and data points greater than the minimum distance from the location data point into a second cell. The second cell is larger than the first cell and corresponds to a larger geographic area than the first cell...”)
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Kalai, Faaborg, and Ruikar with the inclusion of assigning data points within a minimum distance from the location data point into a first cell and data points greater than the minimum distance from the location data point into a second cell as taught by Barnes because the greater the distance from the current location, the greater the size of the additional regions.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. (US 9,267,803) in view of Faaborg et al. (US 2014/0343841), Ruikar (US 2019/0277651), as applied to claim 24, in further view of Andreasson (US 2010/0002012), hereafter referred to as “Andreasson”

Regarding claim 25, Kalai-Faaborg-Ruikar discloses the method of claim 24, Kalai in view of Faaborg in view of Ruikar also doesn’t teach, but Andreasson teaches:	wherein each of the one or more additional regions is respectively associated with one or more S2 cells (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim) or one or more Mercator tiles ([0002], “In Web based map services, such as Google Maps and Yahoo Maps, the map of a certain location is rendered using a set of pre-rendered tiles. These map tiles comes from what is known as a Mercator projection of the surface of the earth from -180 degrees west to 180 degrees east and approximately 85 degrees north to approximately -85 degrees south. The Mercator projection represents a flattening of the near-spherical surface of the earth into a rectangular area. This rectangular surface area is then split into a grid of equally sized map tiles (e.g., 256.times.256 pixels each)...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify transmitting partitioned map data to a user device, determining a predicted destination of the user based at least in part on the received location information and downloading offline map segment for the portion of the geographic route for which wireless data coverage is unavailable as taught by Kalai, Faaborg, and Ruikar with the inclusion of Mercator projection as taught by Andreasson because it is a standard means of rendering the map of a certain location using a set of pre-rendered tiles.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444